J-S16002-15

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

D.R.                                     :     IN THE SUPERIOR COURT OF
  Appellant                              :          PENNSYLVANIA
                                         :
                  v.                     :     No. 1578 MDA 2014
                                         :
M.A.                                     :

               Appeal from the Order Entered August 29, 2014
                In the Court of Common Pleas of York County
                 Family Division, at No. 2006-FC-001521-03

BEFORE: PANELLA, J., OLSON, J., and OTT, J.

MEMORANDUM BY PANELLA, J.                           FILED APRIL 24, 2015

       D.R. (Father) appeals, pro se, the order of the Court of Common Pleas

of York County, entered August 29, 2014, that awarded shared legal and

physical custody of his daughter, A.R. (Child), fifteen years of age, to him

and to M.A. (Mother). We affirm.

       Father and Mother had physical custody of A.R. and her sister, E.R.,

according to a schedule of their own making from 2006 until 2012. Under

that schedule, Father had primary physical custody. E.R. is not subject to

the order under appeal as she has reached majority.

       Father filed a complaint in custody on January 13, 2012, in which he

sought shared legal custody and primary physical custody.         The parties

attended a conciliation conference; the conciliator recommended shared

physical and legal custody. The parties took the matter to trial in June 2012

and eventually stipulated to shared physical and legal custody.
J-S16002-15


      Father filed a petition to modify custody on January 28, 2014, in which

he sought sole legal custody and primary physical custody.              After a

conciliation conference in March 2014, the conciliator recommended that the

parties abide by the order then in effect. The trial court conducted a hearing

on Father’s petition and, on August 29, 2014, entered the order complained

of here that continues shared legal and physical custody. This timely appeal

followed.

      Our scope and standard of review is as follows.

      In reviewing a custody order, our scope is of the broadest type
      and our standard is abuse of discretion.          We must accept
      findings of the trial court that are supported by competent
      evidence of record, as our role does not include making
      independent factual determinations. In addition, with regard to
      issues of credibility and weight of the evidence, we must defer to
      the presiding trial judge who viewed and assessed the witnesses
      first-hand. However, we are not bound by the trial court’s
      deductions or inferences from its factual findings. Ultimately,
      the test is whether the trial court’s conclusions are unreasonable
      as shown by the evidence of record.            We may reject the
      conclusions of the trial court only if they involve an error of law,
      or are unreasonable in light of the sustainable findings of the
      trial court.

C.R.F. v. S.E.F., 45 A.3d 441, 443 (Pa. Super. 2012) (citation omitted).

      We have stated that

      [T]he discretion that a trial court employs in custody matters
      should be accorded the utmost respect, given the special nature
      of the proceeding and the lasting impact the result will have on
      the lives of the parties concerned. Indeed, the knowledge
      gained by a trial court in observing witnesses in a custody
      proceeding cannot adequately be imparted to an appellate court
      by a printed record.




                                  -2-
J-S16002-15


Ketterer v. Seifert, 902 A.2d 533, 540 (Pa. Super. 2006) (citation

omitted).

         The primary concern in any custody case is the best interests of the

child.     “The best-interests standard, decided on a case-by-case basis,

considers all factors that legitimately have an effect upon the child’s

physical, intellectual, moral, and spiritual wellbeing.” Saintz v. Rinker, 902
A.2d 509, 512 (Pa. Super. 2006) (citation omitted). Additionally,

           [t]he parties cannot dictate the amount of weight the trial
           court places on evidence. Rather, the paramount concern
           of the trial court is the best interest of the child. Appellate
           interference is unwarranted if the trial court’s consideration
           of the best interest of the child was careful and thorough,
           and we are unable to find any abuse of discretion.

S.M. v. J.M., 811 A.2d 621, 623 (Pa. Super. 2002) (citation omitted).

         We begin by noting that the trial court entered a comprehensive

opinion with its order of August 29, 2014.        In that opinion, the trial court

discussed each of the sixteen statutory custody factors in 23 Pa.C.S.A. §

5328. On October 20, 2014, the trial court entered a supplemental opinion

in which it discussed Father’s errors complained of on appeal.

         In his first issue, Father complains that the trial court erred when it

relied on the close proximity of the residences of the parties and awarded

shared custody because “this distance is conducive to a shared custody

schedule.”     Trial Court Opinion, 8/29/14 (TCO), at 5.      In its supplemental

opinion, the trial court admits that it found the close proximity of the parties’

residences conducive to shared custody, but stated, “[t]his Court considered


                                     -3-
J-S16002-15


all of the relevant factors pursuant to 23 Pa.C.S.A. §5328 in regards to the

best interests of the [C]hild in making the decision to award shared physical

custody of the [C]hild to the parties.”      Supplemental Opinion, 10/20/14

(SO), at 5. Father focuses on a single finding. He ignores the fact that the

trial court conducted a comprehensive evaluation of the facts upon which it

based its decision to award shared custody.      We find no error in the trial

court’s determination to award shared custody.         Father’s first issue is

without merit.

         In his second issue, regarding factor seven, the well-reasoned

preference of the child, Father complains that the trial court did not award

him primary custody in spite of the fact that Child maintained “a preference

for his household and that she gave a very good reason for wanting that

preference: to maintain a good relationship with her sister.” Father’s Brief,

at 13.

         Child did not express a preference to live in Father’s household. She

expressed a preference to be there when her sister was present. We quote

the trial court’s explanation, with approval, “[Child’s] preference was focused

on the maintenance of a relationship with her older sister who is living at

Father’s residence and the creation of a custody schedule that would allow

her to be at Father’s residence when her sister would also be present and

available. As identified in the Opinion, [Child] did not state a preference as

to whose residence she would like to spend the majority of her time.” SO,



                                   -4-
J-S16002-15


at 1-2. Child refused to state a preference for one household over the other,

and that her only preference was to maximize the time she spent with her

older sister.   The trial court did not err when it found factor seven to be

neutral. Father’s second issue is without merit.

       In his third issue, Father complains that the trial court abused its

discretion when it found that factor one, which party encourages continued

contact with the other party, favored Mother.       We quote the trial court’s

analysis with approval:

      The [c]ourt weighed “Encouragement of Continued Contact
      between the Other Party” in favor of Mother because the
      evidence at trial established that [Child] has visited Father’s
      residence freely during Mother's custody time. It is true that
      both Mother and Father testified that they encourage contact
      between [Child] and the other party; however, limited testimony
      was presented evidencing [Child] actually visiting Mother’s
      residence during Father’s custody time. Father testified that
      [Child] would be allowed to go to Mother’s during his custody
      time to pick up anything she forgot at her Mother’s residence.
      (Transcript p. 7) However, testimony by Mother established that
      Father is not as willing to allow [Child] to visit Mother’s residence
      during his custody time. Mother testified that on one occasion
      Father refused to let [Child] come over to Mother’s early to pack
      for a vacation. (Transcript p. 111) On another occasion, Mother
      testified that Father was not willing to allow her to exercise her
      entire vacation rental because it cut into his custody time with
      [Child]. (Transcript p. 112) In light of this testimony and the
      lack of testimony regarding [Child] actually visiting Mother’s
      residence during Father’s custody time, the [c]ourt found that
      this factor weighed in favor of Mother.

SO, at 3-4.     The record supports the trial court’s determination that it is

Mother, not Father, who will encourage continuing contact with the other

party. Father’s third issue is without merit.



                                   -5-
J-S16002-15


      In his fourth issue, regarding factor eight, attempts to turn child

against the other parent, Father claims, “[t]he trial court weighed the

handling of the financial matters in favor of Mother over Father, but it

expressly ignored testimony that would not put Mother in a favorable

light[.]” Father’s Brief, at 27.

      In support of his claim, Father examines the testimony and the

evidence presented to the trial court and asks us to reach a different

conclusion. This we may not do. We are bound to accept the conclusions of

the trial court if they are supported by the record, even if it were possible to

reach a different conclusion. See S.M. v. J.M., supra. The record supports

the trial court’s conclusion that “this factor weighs slightly in favor of

Mother.” TCO, at 11.

      In his fifth issue, Father complains that the trial court erred when it

found that Father’s handling of financial affairs created friction with the

Children where the only significant friction was with the child who had

reached majority.    Father, however, failed to present any argument in his

brief in support of this claim and has therefore failed to develop a coherent

legal argument to support it.       By failing to develop a coherent legal

argument, he has waived his claim.             “[A]rguments which are not

appropriately developed are waived.”      Lackner v. Glosser, 892 A.2d 21,

29-30 (Pa. Super. 2006) (internal citations omitted). See Chapman-Rolle

v. Rolle, 893 A.2d 770, 774 (Pa. Super. 2006) (“It is well settled that a



                                   -6-
J-S16002-15


failure to argue and to cite any authority supporting an argument constitutes

a waiver of issues on appeal”).

     In his sixth issue, Father again claims the trial court erred in favoring

Mother over Father on the handling of financial matters.         Once again,

though, Father examines the testimony and the evidence presented to the

trial court and asks us to reach a different conclusion. We again decline to

do so.   See S.M. v. J.M., supra.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 4/24/2015




                                  -7-